UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7579


JOSEPH ANDREW DAVIS,

                  Petitioner – Appellant,

             v.

MICHAEL PETTIFORD, Warden,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Terry L. Wooten, District Judge.
(0:07-cv-01670-TLW)


Submitted:    May 21, 2009                    Decided:   May 26, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Andrew Davis, Appellant Pro Se. Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Joseph Andrew Davis, a federal prisoner, appeals the

district     court’s   order     accepting    the       recommendation     of     the

magistrate    judge    and    denying    relief    on    his   28 U.S.C.    §   2241

(2006)   petition.       We    have     reviewed   the    record   and     find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.          Davis v. Pettiford, No. 0:07-cv-01670-

TLW (D.S.C. July 23, 2008).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                          2